Citation Nr: 0832832	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  02-03 232 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to September 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
originally on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran's claim of service connection for left ear 
hearing loss was previously denied by the Board in December 
2002 and, again, in March 2006.  However, in both instances, 
the veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court), and the Court 
subsequently vacated the Board's decision denying the claim 
and remanded the case to the Board for further appellate 
review.  The case now returns to the Board following an April 
2008 memorandum decision issued by the Court, which vacated 
the March 2006 decision denying service connection for left 
ear hearing loss.  

The Court also remanded the issue of service connection for 
tinnitus for adjudication by the Board in the April 2008 
memorandum decision.  However, the record reflects that 
service connection for tinnitus was awarded in a July 2007 
rating decision.  As the veteran has already been fully 
granted such benefits, it is not necessary for the Board to 
adjudicate the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its April 2008 memorandum decision, the Court found that 
the Board erred in relying on a December 2005 VA medical 
examiner's opinion as adequate for the purpose of determining 
whether the veteran's left ear hearing loss was linked to 
service.  The Court explained that the examiner improperly 
based his conclusion that left ear hearing loss was "less 
likely as not" related to service on the lack of in-service 
documentation of hearing loss and did not adequately address 
whether hearing loss resulted from in-service noise exposure.  
The Court remanded the matter for adequate medical 
examination and further adjudication.    

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with a 
VA audiological examination to determine 
the identity of any hearing loss that may 
be present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be 
reviewed in connection with the 
examination.  

Based on review of the claims folder to 
include the April 2008 memorandum decision 
issued by the Court, the examiner should 
state whether or not any hearing loss 
found on examination is at least as likely 
as not (i.e., probability of 50 percent), 
related to the veteran's active military 
service to include in-service noise 
exposure or, otherwise, secondarily 
related to his service-connected right ear 
hearing loss.  The examiner should provide 
a thorough rationale for his or her 
conclusion and confirm that the claims 
file was reviewed.  (Please note that the 
Court found the opinion offered by the 
December 2005 audiological examiner 
inadequate because the examiner based the 
conclusion on the lack of in-service 
documentation of hearing loss and did not 
adequately address whether hearing loss 
resulted from in-service noise exposure.  
In support of its finding, the Court cited 
the case of Cosman v. Principi, 3 Vet. 
App. 503 (1992), which holds service 
connection can still be established even 
though a veteran may not have had a 
particular condition diagnosed in service 
or for many years afterward.)     

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The purpose of this REMAND is to obtain additional 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



